WINTERSHEIMER, Justice,
dissenting.
I must respectfully dissent from the majority opinion because Halfhill was denied a substantial and permanent benefit solely because of his age. Under such circumstances, the anti-discrimination provisions of KRS 344.040 were violated by 105 KAR 1:205. Thus, he was entitled to the disability retirement benefits.
The protestations by the Kentucky Retirement Systems that age was not a factor in this action are unacceptable. Halfhill was employed for 94 months, much less than the twenty years of service credit that seems to be the foundation of the eligibility argument. Halfhill was 57 years of age at the time of his application and had he been 54 years of age, he could have properly elected to receive disability retirement benefits rather than being required to accept normal retirement benefits. It is inescapable that the sole factor in determining his eligibility for unreduced retirement benefits was his age. The Franklin Circuit Court in its consideration *389of this situation admits that the rule in question may have a discriminatory effect on Halfhill’s situation, but that the rule does not have a discriminatory intent. This is, of course, little comfort to Halfhill.
Under all the circumstances in this matter, the decision of the Court of Appeals should be affirmed because Halfhill is entitled to disability retirement benefits.